NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 11 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YONGXING LUO,                                   No.    14-71234

                Petitioner,                     Agency No. A099-967-721

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 7, 2019**
                                Pasadena, California

Before: GILMAN,*** FISHER, and NGUYEN, Circuit Judges.

      Yongxing Luo, a Chinese citizen, petitions for review of the Board of

Immigration Appeals’ (BIA) decision affirming the Immigration Judge’s (IJ)

denial of his claim for asylum, withholding of removal, and relief under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Ronald Lee Gilman, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252(a)(1),

and we deny the petition.

      Substantial evidence supports the IJ and BIA’s adverse credibility findings.

We review “findings of fact, including credibility findings, for substantial evidence

and must uphold the [IJ’s] and [the] BIA’s finding unless the evidence compels a

contrary result.” Almaghzar v. Gonzales, 457 F.3d 915, 920 (9th Cir. 2006). Here,

the IJ found that Luo had fabricated his story of detention by the Chinese

authorities on account of his purported involvement in an underground Christian

church in China. Ample record evidence supports the IJ’s finding. Luo gave

inconsistent information about whether his sister or his mother first introduced him

to Christianity. He was also inconsistent about the location of his arrest, testifying

that he was arrested while attending a church meeting at Ding Kang’s home, but

stating in the declaration that he submitted with his application that he was arrested

at Brother Ruan’s home. Luo gave inconsistent testimony as to food and sleep

deprivation while detained and when he learned that his fellow church members

remained in detention. Finally, his testimony about the Chinese government’s

revocation of his business license was inconsistent with the text of the license, and

his testimony about his family’s residences contradicted his household registration

information.

      PETITION DENIED.


                                          2